ACCEPTED
                                                                                   03-15-00012-CR
                                                                                          4563996
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                              3/19/2015 1:20:48 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                    CAUSE NUMBER 03—15—00012—CR

                                                               FILED IN
                                                        3rd COURT OF APPEALS
EX PARTE                            X   IN THE COURT OF APPEALS
                                                            AUSTIN, TEXAS
                                    X                   3/19/2015 1:20:48 PM
                                    X    THIRD COURT OF APPEALS
                                                          JEFFREY D. KYLE
                                                                Clerk
                                    X
TREVINO DARNELL FOX                 X        STATE OF TEXAS


   APPELLANT’S AMENDED MOTION TO EXTEND TIME FOR
             FILING OF APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      COMES NOW THE APPELLANT, by and through his appointed

attorney of record, Paul M. Evans, in the above entitled and numbered

cause, and moves this Court, to grant the Appellant’s Motion to Extend

Time for Filing Appellant’s Brief, and, in support thereof, would show the

Court as follows:

                               I.

      Appellant’s Brief was due before this Court on February 23, 2015. No

previous Motions to Extend Time have been sought.

                              II.

      The undersigned counsel expects the Appellant’s Brief to be

completed no later than March 23, 2015. In an abundance of caution,
counsel would respectfully request that the deadline for submitting the

Appellant’s Brief be extended to March 27, 2015.

                               III.

      This Motion is not made for purposes of delay, but so that justice

might be served.



WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully

prays that this Court, upon good cause shown, grant the Appellant’s Motion

to Extend Time for Filing Appellant’s Brief.



                                          Respectfully submitted,
                                          Law Office of Paul M. Evans
                                          811 Nueces Street
                                          Austin, Texas 78701
                                          (512) 569-1418
                                          (512) 692-8002 FAX

                                          _/s/ Paul M. Evans________
                                          PAUL M. EVANS
                                          SBN 24038885
                                          Attorney for Defendant
                           CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the above and foregoing
was delivered by facsimile unto the office of the prosecuting attorney for the
State of Texas—the Travis County District Attorney, mailing address P.O.
Box 1748, Austin, TX, 78767, physical address 509 W. 11th Street, Austin,
TX, 78701—on this the 18th day of March, 2015.


                                           _/s/ Paul M. Evans________
                                           PAUL M. EVANS


                  CERTIFICATE OF COMPLIANCE

   I hereby certify that the present document contains 320 words, all
contents included.

                                    _/s/ Paul M. Evans________
                                           PAUL M. EVANS